What conduct constitutes extreme cruelty as a cause of divorce is matter of law. Whether such conduct exists is matter of fact to be proved by competent evidence. Janvrin v. Janvrin, 58 N.H. 144. Isolated instances of neglect by a husband having the ability to provide his wife with the necessaries of life, or to furnish a physician in case of sickness, unaccompanied by circumstances showing danger or apprehension of danger to, her life or health, are not, as matter of law, extreme cruelty. Whether *Page 212 
the instances of neglect were such as to cause danger or a reasonable apprehension of danger to the life or health of the libellant, and prevent her from safely discharging her marital duties, was a question of fact. 1 Bish. Mar.  Div., s. 769. There having been a full hearing upon the facts before the referee, there was no error in the refusal of the court to recommit the cause for further hearing. Janvrin v. Janvrin, 58 N.H. 144,146.
Exceptions overruled.
FOSTER, J., did not sit: the others concurred.